Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1-61 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Applicant teaches an image capture system for a vehicle comprising a module with a printed circuit board, configured to be attached to an inner side of a windshield comprising a  CMOS sensor having a two dimensional array of photosensor elements.  The module has a field of view through the windshield forward of the vehicle and a control having an image processor processing image data from the CMOS sensor.   The control processes the captured image and determines if there’s a presence of an object in the forward view of the CMOS sensor and location thereof and movement of the object.   Multiple frames of captured image data are processed to detect the movement of the object and the control receives vehicle speed data via a bus of the host vehicle.  The image capture system automatically compensates for misalignment of the CMOS image capture system. 

The closest art Schofield (U.S. Pat. 5,796,094) discloses a system with CMOS array and image processor for detecting objects. However, the cited reference fail to individually disclose, or suggest when combined, a multiple frames processed for detecting the presence, location and movement of object and the system compensating for misalignment of the CMOS image sensor.
	No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants’ invention, specifically a system that compensates for misalignment of the CMOS image sensor and the use of multiple image frames to detect location, movement and presence in combination with the recited structural limitations of the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schofield (U.S. Patent No. 5,796,094) discloses a Vehicle Headlight Control System using an image sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MAY whose telephone number is (571)272-5919. The examiner can normally be reached M-F 10AM-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MAY/Primary Examiner, Art Unit 2875